Citation Nr: 0104042	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-10 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son 


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from November 1961 to August 
1965.  He contends that he has current disability from PTSD 
as a result of exposure to stressors during his active 
military service.  

The veteran has submitted evidence that he has current 
disability from PTSD.  In a letter dated in December 1997, a 
private mental health professional reported that the veteran 
had symptoms consistent with a diagnosis of PTSD.  In notes 
dated in September 1997, the same examiner recommended that 
the veteran make an appointment with a psychiatrist for 
confirmation of the diagnosis.  In a letter dated in March 
1998 and purportedly written by a physician who treated the 
veteran for several physical ailments in the early 1990's, it 
was asserted that the veteran had post-traumatic depression.  
The diagnosis was attributed to in-service stressors.

However, it is not clear that the veteran's current 
complaints are manifestations of PTSD.  During a VA 
examination in December 1995, the veteran reported that he 
had not been in combat and was never in any physical danger 
during his active service.  The VA psychiatrist noted that 
the veteran was obviously depressed, but that PTSD was not 
found.  

The veteran has since asserted in statements and testimony 
the he sustained burns to his legs while attempting to rescue 
victims and remove bodies from a crashed airplane.  The 
occurrence of the plane crash has been verified.  The 
veteran's first hand participation in rescuing victims and/or 
removing bodies has not.

In reports submitted to the Social Security Administration in 
connection with the veteran's application for disability 
benefits, the veteran's neuropsychiatric disability was 
variously diagnosed as depression related to physical 
problems, adjustment disorder with mixed emotional features 
of depression and anxiety, adjustment disorder secondary to 
pain, and anxiety reaction.

In order to clarify the diagnosis of the veteran's 
neuropsychiatric symptoms, a remand is necessary for an 
examination.

In its Statement of the Case, the RO cited 38 U.S.C.A. § 5107 
(West 1991) which provided that a claimant has the burden of 
submitting a well grounded claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as here, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his claimed PTSD that has not already 
been made part of the record, and should 
assist him in obtaining such evidence.  
Any additional evidence received should 
be associated with the claims folder.  
The RO shall inform the veteran if the VA 
is unable to secure any of the relevant 
records sought.

2.  With the veteran's authorization, his 
treatment records and related 
correspondence should be obtained directly 
from Allick M. Dube, M.D.

3.  The veteran should be afforded a VA 
neuropsychiatric examination in order to 
clarify the diagnosis of his 
neuropsychiatric symptoms.  If it is 
determined that the veteran has PTSD, the 
specific stressors associated with that 
disorder should be identified.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The examiner is informed that, 
at this time, that there is no 
confirmation of the veteran's statements 
that he was in Vietnam or that he 
participated in a rescue following an 
aircraft crash.

4.  The veteran and his representative are 
informed that at this time, there is no 
confirming evidence that the veteran was 
in Vietnam or that he participated in 
rescue after a crash.  If the veteran or 
representative have or can obtain such 
evidence, they must submit it to the RO.

5.  The RO should attempt to obtain a unit 
history for the purpose of whether the 
unit was in Vietnam or participated in the 
aircraft crash rescue.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board) , if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



